EXHIBIT 10.22

TRIQUINT SEMICONDUCTOR, INC.

1998 NONSTATUTORY STOCK OPTION PLAN

(AS AMENDED AND RESTATED EFFECTIVE APRIL 2001)

 


1.             PURPOSES OF THE PLAN.  THE PURPOSES OF THIS 1998 NONSTATUTORY
STOCK OPTION PLAN ARE TO ATTRACT AND RETAIN THE BEST AVAILABLE PERSONNEL FOR
POSITIONS OF SUBSTANTIAL RESPONSIBILITY, TO PROVIDE ADDITIONAL INCENTIVE TO
EMPLOYEES AND CONSULTANTS OF THE COMPANY AND TO PROMOTE THE SUCCESS OF THE
COMPANY'S BUSINESS.


2.             DEFINITIONS.  AS USED HEREIN, THE FOLLOWING DEFINITIONS SHALL
APPLY:


(A)           "ADMINISTRATOR" SHALL MEAN THE BOARD OR ANY OF ITS COMMITTEES AS
SHALL BE ADMINISTERING THE PLAN, IN ACCORDANCE WITH SECTION 4 OF THE PLAN.


(B)           "APPLICABLE LAWS" MEANS THE REQUIREMENTS RELATING TO THE
ADMINISTRATION OF STOCK OPTION PLANS UNDER U.S. STATE CORPORATE LAWS, U.S.
FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR QUOTATION
SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE APPLICABLE LAWS OF
ANY FOREIGN COUNTRY OR JURISDICTION WHERE OPTIONS ARE, OR WILL BE, GRANTED UNDER
THE PLAN.


(C)           "BOARD" SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


(D)           "CODE" SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


(E)           "COMMON STOCK" SHALL MEAN THE COMMON STOCK OF THE COMPANY.


(F)            "COMPANY" SHALL MEAN TRIQUINT SEMICONDUCTOR, INC., A DELAWARE
CORPORATION.


(G)           "COMMITTEE" SHALL MEAN A COMMITTEE APPOINTED BY THE BOARD OF
DIRECTORS IN ACCORDANCE WITH SECTION 4 OF THE PLAN.


(H)           "CONSULTANT" SHALL MEAN ANY PERSON WHO IS ENGAGED BY THE COMPANY
OR ANY PARENT OR SUBSIDIARY TO RENDER CONSULTING SERVICES AND IS COMPENSATED FOR
SUCH CONSULTING SERVICES; PROVIDED THAT THE TERM CONSULTANT SHALL NOT INCLUDE
DIRECTORS WHO ARE NOT COMPENSATED FOR THEIR SERVICES; OR ARE PAID ONLY A
DIRECTOR'S FEE BY THE COMPANY.


(I)            "DIRECTOR" SHALL MEAN A MEMBER OF THE BOARD.


(J)            "CONTINUOUS STATUS AS AN EMPLOYEE OR CONSULTANT" SHALL MEAN THE
ABSENCE OF ANY INTERRUPTION OR TERMINATION OF SERVICE AS AN EMPLOYEE OR
CONSULTANT.



(K)           "EMPLOYEE" SHALL MEAN ANY PERSON, INCLUDING OFFICERS AND
DIRECTORS, EMPLOYED BY THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY. 
THE PAYMENT OF A DIRECTOR'S FEE BY THE COMPANY SHALL NOT BE SUFFICIENT TO
CONSTITUTE "EMPLOYMENT" BY THE COMPANY.


(L)            "EXCHANGE ACT" SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


(M)          "OFFICER" SHALL MEAN A PERSON WHO IS AN OFFICER OF THE COMPANY
WITHIN THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.


(N)           "OPTION" SHALL MEAN A NONSTATUTORY STOCK OPTION GRANTED PURSUANT
TO THE PLAN, THAT IS NOT INTENDED TO QUALIFY AS AN INCENTIVE STOCK OPTION WITHIN
THE MEANING OF SECTION 422 OF THE CODE AND THE REGULATIONS PROMULGATED
THEREUNDER.


(O)           "OPTIONED STOCK" SHALL MEAN THE COMMON STOCK SUBJECT TO AN OPTION.


(P)           "OPTIONEE" SHALL MEAN AN EMPLOYEE OR CONSULTANT WHO HOLDS AN
OUTSTANDING OPTION.


(Q)           "PARENT" SHALL MEAN A "PARENT CORPORATION", WHETHER NOW OR
HEREAFTER EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


(R)            "PLAN" SHALL MEAN THIS 1998 NONSTATUTORY STOCK OPTION PLAN.


(S)           "RULE 16B-3" SHALL MEAN RULE 16B-3 OF THE EXCHANGE ACT OR ANY
SUCCESSOR TO RULE 16B-3, AS IN EFFECT WHEN DISCRETION IS BEING EXERCISED WITH
RESPECT TO THE PLAN.


(T)            "SHARE" SHALL MEAN A SHARE OF THE COMMON STOCK, AS ADJUSTED IN
ACCORDANCE WITH SECTION 10 OF THE PLAN.


(U)           "SUBSIDIARY" SHALL MEAN A "SUBSIDIARY CORPORATION", WHETHER NOW OR
HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


3.             STOCK SUBJECT TO THE PLAN.  SUBJECT TO THE PROVISIONS OF SECTION
10 OF THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES UNDER THE PLAN IS
3,000,000 SHARES OF COMMON STOCK.  THE SHARES MAY BE AUTHORIZED, BUT UNISSUED,
OR REACQUIRED COMMON STOCK.

 

If an Option should expire or become unexercisable for any reason without having
been exercised in full, the unpurchased Shares which were subject thereto shall,
unless the Plan shall have been terminated, become available for future grant
under the Plan.  Notwithstanding the above, however, if Shares are issued upon
exercise of an Option and later repurchased by the Company, such Shares shall
not become available for future grant or sale under the Plan.


4.             ADMINISTRATION OF THE PLAN.


(A)           ADMINISTRATION.  THE PLAN SHALL BE ADMINISTERED BY (I) THE BOARD
OR (II) A COMMITTEE, WHICH COMMITTEE SHALL BE CONSTITUTED TO SATISFY APPLICABLE
LAWS.



(B)           POWERS OF THE ADMINISTRATOR.  SUBJECT TO THE PROVISIONS OF THE
PLAN, THE ADMINISTRATOR SHALL HAVE THE AUTHORITY, IN ITS DISCRETION: (I) TO
DETERMINE, UPON REVIEW OF RELEVANT INFORMATION AND IN ACCORDANCE WITH SECTION 7
OF THE PLAN, THE FAIR MARKET VALUE OF THE COMMON STOCK; (II) TO DETERMINE THE
EXERCISE PRICE PER SHARE OF OPTIONS TO BE GRANTED, WHICH EXERCISE PRICE SHALL BE
DETERMINED IN ACCORDANCE WITH SECTION 7 OF THE PLAN; (III) TO DETERMINE THE
EMPLOYEES OR CONSULTANTS TO WHOM, AND THE TIME OR TIMES AT WHICH, OPTIONS SHALL
BE GRANTED AND THE NUMBER OF SHARES TO BE REPRESENTED BY EACH OPTION; (IV) TO
INTERPRET THE PLAN; (V) TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS
RELATING TO THE PLAN; (VI) TO DETERMINE THE TERMS AND PROVISIONS OF EACH OPTION
GRANTED (WHICH NEED NOT BE IDENTICAL) AND, WITH THE CONSENT OF THE HOLDER
THEREOF, MODIFY OR AMEND EACH OPTION; (VII) TO AUTHORIZE ANY PERSON TO EXECUTE
ON BEHALF OF THE COMPANY ANY INSTRUMENT REQUIRED TO EFFECTUATE THE GRANT OF AN
OPTION PREVIOUSLY GRANTED BY THE ADMINISTRATOR; (VII) TO ALLOW OPTIONEES TO
SATISFY WITHHOLDING TAX OBLIGATIONS BY ELECTING TO HAVE THE COMPANY WITHHOLD
FROM THE SHARES TO BE ISSUED UPON EXERCISE OF AN OPTION THAT NUMBER OF SHARES
HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD; AND (IX)
TO MAKE ALL OTHER DETERMINATIONS DEEMED NECESSARY OR ADVISABLE FOR THE
ADMINISTRATION OF THE PLAN.


(C)           EFFECT OF ADMINISTRATOR'S DECISION.  ALL DECISIONS, DETERMINATIONS
AND INTERPRETATIONS OF THE ADMINISTRATOR SHALL BE FINAL AND BINDING ON ALL
OPTIONEES AND ANY OTHER HOLDERS OF ANY OPTIONS GRANTED UNDER THE PLAN.


5.             ELIGIBILITY.


(A)           OPTIONS MAY BE GRANTED TO EMPLOYEES AND CONSULTANTS ONLY;
PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THE PLAN, OPTIONS MAY NOT BE GRANTED TO OFFICERS AND DIRECTORS.


(B)           NEITHER THE PLAN NOR ANY OPTION SHALL CONFER UPON ANY OPTIONEE ANY
RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTING RELATIONSHIP WITH
THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH THE OPTIONEE’S RIGHT OR THE
COMPANY'S RIGHT TO TERMINATE SUCH EMPLOYMENT OR CONSULTING RELATIONSHIP AT ANY
TIME WITH OR WITHOUT CAUSE.


6.             TERM OF PLAN.  THE PLAN SHALL BECOME EFFECTIVE UPON ITS ADOPTION
BY THE BOARD.  IT SHALL CONTINUE IN EFFECT FOR A TERM OF TEN (10) YEARS UNLESS
SOONER TERMINATED UNDER SECTION 12 OF THE PLAN.


7.             EXERCISE PRICE AND CONSIDERATION OF SHARES.


(A)           THE PER SHARE EXERCISE PRICE FOR THE SHARES TO BE ISSUED PURSUANT
TO EXERCISE OF AN OPTION SHALL BE SUCH PRICE AS IS DETERMINED BY THE
ADMINISTRATOR, BUT IN NO EVENT SHALL IT BE (I) LESS THAN 50% OF THE FAIR MARKET
VALUE PER SHARE ON THE DATE OF GRANT.


(B)           THE FAIR MARKET VALUE SHALL BE DETERMINED BY THE ADMINISTRATOR;
PROVIDED, HOWEVER, IN THE EVENT THAT THE COMMON STOCK IS LISTED ON ANY
ESTABLISHED STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM, INCLUDING WITHOUT
LIMITATION THE NASDAQ NATIONAL MARKET OR THE NASDAQ SMALLCAP MARKET OF THE
NASDAQ STOCK MARKET, ITS FAIR MARKET VALUE SHALL BE THE CLOSING SALES PRICE FOR
SUCH STOCK (OR THE CLOSING BID, IF NO SALES WERE REPORTED) AS QUOTED ON SUCH
EXCHANGE OR SYSTEM FOR THE LAST MARKET TRADING DAY PRIOR TO THE TIME OF
DETERMINATION, AS REPORTED IN THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS
THE ADMINISTRATOR DEEMS RELIABLE; OR IN THE EVENT THAT THE COMMON STOCK IS
REGULARLY QUOTED BY A RECOGNIZED SECURITIES DEALER BUT SELLING PRICES ARE NOT
REPORTED, THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK SHALL BE THE MEAN
BETWEEN THE HIGH BID AND LOW ASKED PRICES FOR THE COMMON STOCK ON THE LAST
MARKET TRADING DAY PRIOR TO THE DAY OF DETERMINATION, AS REPORTED IN THE WALL
STREET JOURNAL OR SUCH OTHER SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE.


(C)           THE CONSIDERATION TO BE PAID FOR THE SHARES TO BE ISSUED UPON
EXERCISE OF AN OPTION, INCLUDING THE METHOD OF PAYMENT, SHALL BE DETERMINED BY
THE BOARD AND MAY CONSIST ENTIRELY OF:


(I)    CASH,


(II)   CHECK,


(III)  PROMISSORY NOTE,


(IV)  OTHER SHARES OF COMMON STOCK WHICH (I) EITHER HAVE BEEN OWNED BY THE
OPTIONEE FOR MORE THAN SIX (6) MONTHS ON THE DATE OF SURRENDER OR WERE NOT
ACQUIRED, DIRECTLY OR INDIRECTLY, FROM THE COMPANY, AND (II) HAVE A FAIR MARKET
VALUE ON THE DATE OF SURRENDER EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE
SHARES AS TO WHICH SAID OPTION SHALL BE EXERCISED,


(V)   DELIVERY OF A PROPERLY EXECUTED EXERCISE NOTICE TOGETHER WITH SUCH OTHER
DOCUMENTATION AS THE ADMINISTRATOR AND THE BROKER, IF APPLICABLE, SHALL REQUIRE
TO EFFECT AN EXERCISE OF THE OPTION AND DELIVERY TO THE COMPANY OF THE SALE OR
LOAN PROCEEDS REQUIRED TO PAY THE EXERCISE PRICE, OR


(VI)  ANY COMBINATION OF SUCH METHODS OF PAYMENT.

 

In making its determination as to the type of consideration to accept, the
Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company.


8.             OPTIONS.


(A)           TERM OF OPTION.  THE TERM OF EACH OPTION SHALL BE STATED IN THE
OPTION AGREEMENT.


(B)           EXERCISE OF OPTION.


(I)    PROCEDURE FOR EXERCISE; RIGHTS AS A STOCKHOLDER.  ANY OPTION GRANTED
HEREUNDER SHALL BE EXERCISABLE AT SUCH TIMES AND UNDER SUCH CONDITIONS AS
DETERMINED BY THE ADMINISTRATOR, INCLUDING PERFORMANCE CRITERIA WITH RESPECT TO
THE COMPANY AND/OR THE OPTIONEE, AND SHALL BE PERMISSIBLE UNDER THE TERMS OF THE
PLAN.

 

An Option may not be exercised for a fraction of a Share.


 

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company.  Full
payment may, as authorized by the Administrator, consist of any consideration
and method of payment allowable under Section 7(c) of the Plan.  Until the
issuance (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company) of the stock certificate
evidencing such Shares, which issuance shall be made as soon as is practicable,
no right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Optioned Stock, notwithstanding the exercise of the
Option.  The Company shall issue (or cause to be issued) such stock certificate
promptly upon exercise of the Option.  No adjustment will be made for a dividend
or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in Section 10 of the Plan.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.


(II)   TERMINATION OF STATUS AS AN EMPLOYEE OR CONSULTANT.  IN THE EVENT OF
TERMINATION OF AN OPTIONEE'S CONTINUOUS STATUS AS AN EMPLOYEE OR CONSULTANT,
SUCH OPTIONEE MAY, BUT ONLY WITHIN THREE (3) MONTHS AFTER THE DATE OF SUCH
TERMINATION (BUT IN NO EVENT LATER THAN THE DATE OF EXPIRATION OF THE TERM OF
SUCH OPTION AS SET FORTH IN THE OPTION AGREEMENT), EXERCISE HIS OR HER OPTION TO
THE EXTENT THAT THE OPTIONEE WAS ENTITLED TO EXERCISE IT AS OF THE DATE OF SUCH
TERMINATION.  TO THE EXTENT THAT THE OPTIONEE WAS NOT ENTITLED TO EXERCISE THE
OPTION AT THE DATE OF SUCH TERMINATION, OR IF THE OPTIONEE DOES NOT EXERCISE
SUCH OPTION (WHICH THE OPTIONEE WAS ENTITLED TO EXERCISE) WITHIN THE TIME
SPECIFIED HEREIN, THE OPTION SHALL TERMINATE.


(III)  DISABILITY OF OPTIONEE.  NOTWITHSTANDING THE PROVISIONS OF SECTION
8(B)(II) ABOVE, IN THE EVENT OF TERMINATION OF AN OPTIONEE'S CONTINUOUS STATUS
AS AN EMPLOYEE OR CONSULTANT AS A RESULT OF HIS OR HER TOTAL AND PERMANENT
DISABILITY (AS DEFINED IN SECTION 22(E)(3) OF THE CODE), THE OPTIONEE MAY, BUT
ONLY WITHIN SIX (6) MONTHS FROM THE DATE OF SUCH TERMINATION (BUT IN NO EVENT
LATER THAN THE DATE OF EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN THE
OPTION AGREEMENT), EXERCISE HIS OR HER OPTION TO THE EXTENT THE OPTIONEE WAS
ENTITLED TO EXERCISE IT AT THE DATE OF SUCH TERMINATION.  TO THE EXTENT THAT THE
OPTIONEE WAS NOT ENTITLED TO EXERCISE THE OPTION AT THE DATE OF TERMINATION, OR
IF THE OPTIONEE DOES NOT EXERCISE SUCH OPTION (WHICH THE OPTIONEE WAS ENTITLED
TO EXERCISE) WITHIN THE TIME SPECIFIED HEREIN, THE OPTION SHALL TERMINATE.


(IV)  DEATH OF OPTIONEE.  IN THE EVENT OF THE DEATH OF AN OPTIONEE:

(1)           DURING THE TERM OF THE OPTION, WHERE THE OPTIONEE IS AT THE TIME
OF HIS OR HER DEATH AN EMPLOYEE OR CONSULTANT OF THE COMPANY AND WHERE SUCH
OPTIONEE SHALL HAVE BEEN IN CONTINUOUS STATUS AS AN EMPLOYEE OR CONSULTANT SINCE
THE DATE OF GRANT OF THE OPTION, THE OPTION MAY BE EXERCISED, AT ANY TIME WITHIN
ONE (1) YEAR FOLLOWING THE DATE OF DEATH, BY THE OPTIONEE'S ESTATE OR BY A
PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY BEQUEST OR INHERITANCE,
TO THE EXTENT THAT HE AND SHE WAS ENTITLED TO EXERCISE IT AT THE DATE OF DEATH;
OR


(2)           WITHIN THREE (3) MONTHS AFTER THE TERMINATION OF CONTINUOUS STATUS
AS AN EMPLOYEE OR CONSULTANT FOR ANY REASON OTHER THAN FOR CAUSE OR A VOLUNTARY
TERMINATION INITIATED BY THE OPTIONEE, THE OPTION MAY BE EXERCISED, AT ANY TIME
WITHIN ONE (1) YEAR FOLLOWING THE DATE OF DEATH, BY THE OPTIONEE'S ESTATE OR BY
A PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION BY BEQUEST OR
INHERITANCE, BUT ONLY TO THE EXTENT OF THE RIGHT TO EXERCISE THAT HAD ACCRUED AT
THE DATE OF TERMINATION.


(V)   BUYOUT PROVISIONS.  THE ADMINISTRATOR MAY AT ANY TIME OFFER TO BUY OUT FOR
A PAYMENT IN CASH OR SHARES, AN OPTION PREVIOUSLY GRANTED BASED ON SUCH TERMS
AND CONDITIONS AS THE ADMINISTRATOR SHALL ESTABLISH AND COMMUNICATE TO THE
OPTIONEE AT THE TIME THAT SUCH OFFER IS MADE.


9.             NON-TRANSFERABILITY OF OPTIONS.  DURING THE LIFETIME OF THE
OPTIONEE, AN OPTION SHALL BE EXERCISABLE ONLY BY THE OPTIONEE OR THE OPTIONEE'S
GUARDIAN, LEGAL REPRESENTATIVE OR PERMITTED TRANSFEREES.  EXCEPT AS SPECIFIED
BELOW, NO OPTION SHALL BE ASSIGNABLE OR TRANSFERABLE BY THE OPTIONEE EXCEPT BY
WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  AT THE SOLE DISCRETION OF THE
ADMINISTRATOR, AND SUBJECT TO SUCH TERMS AND CONDITIONS AS THE ADMINISTRATOR
DEEMS ADVISABLE, THE ADMINISTRATOR MAY ALLOW, BY MEANS OF A WRITING TO THE
OPTIONEE, FOR ALL OR PART OF A VESTED NONSTATUTORY STOCK OPTION TO BE ASSIGNED
OR TRANSFERRED, INCLUDING BY MEANS OF SALE, DURING AN OPTIONEE'S LIFETIME TO A
MEMBER OF THE OPTIONEE'S IMMEDIATE FAMILY OR TO A TRUST, LLC OR PARTNERSHIP FOR
THE BENEFIT OF ANY ONE OR MORE MEMBERS OF SUCH OPTIONEE'S IMMEDIATE FAMILY. 
"IMMEDIATE FAMILY" AS USED HEREIN MEANS THE SPOUSE, LINEAL DESCENDANTS, FATHER,
MOTHER, BROTHERS AND SISTERS OF THE OPTIONEE.  IN SUCH CASE, THE TRANSFEREE
SHALL RECEIVE AND HOLD THE OPTION SUBJECT TO THE PROVISIONS OF THIS SECTION 9,
AND THERE SHALL BE NO FURTHER ASSIGNATION OR TRANSFER OF THE OPTION.  THE TERMS
OF OPTIONS GRANTED HEREUNDER SHALL BE BINDING UPON THE TRANSFEREES, PURCHASERS,
EXECUTORS, ADMINISTRATORS, HEIRS, SUCCESSORS AND ASSIGNS OF THE OPTIONEE.


10.           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION OR MERGER.  SUBJECT TO
ANY REQUIRED ACTION BY THE STOCKHOLDERS OF THE COMPANY, THE NUMBER OF SHARES OF
COMMON STOCK COVERED BY EACH OUTSTANDING OPTION, AND THE NUMBER OF SHARES OF
COMMON STOCK WHICH HAVE BEEN AUTHORIZED FOR ISSUANCE UNDER THE PLAN BUT AS TO
WHICH NO OPTIONS HAVE YET BEEN GRANTED OR WHICH HAVE BEEN RETURNED TO THE PLAN
UPON CANCELLATION OR EXPIRATION OF AN OPTION, AS WELL AS THE PRICE PER SHARE OF
COMMON STOCK COVERED BY EACH SUCH OUTSTANDING OPTION, SHALL BE PROPORTIONATELY
ADJUSTED FOR ANY INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON
STOCK RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND,
COMBINATION OR RECLASSIFICATION OF THE COMMON STOCK, OR ANY OTHER INCREASE OR
DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON STOCK EFFECTED WITHOUT RECEIPT
OF CONSIDERATION BY THE COMPANY; PROVIDED, HOWEVER, THAT CONVERSION OF ANY
CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT BE DEEMED TO HAVE BEEN "EFFECTED
WITHOUT RECEIPT OF CONSIDERATION."  SUCH ADJUSTMENT SHALL BE MADE BY THE
ADMINISTRATOR, WHOSE DETERMINATION IN THAT RESPECT SHALL BE FINAL, BINDING AND
CONCLUSIVE.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO ISSUANCE BY THE COMPANY OF
SHARES OF STOCK OF ANY CLASS, OR SECURITIES CONVERTIBLE INTO SHARES OF STOCK OF
ANY CLASS, SHALL AFFECT, AND NO ADJUSTMENT BY REASON THEREOF SHALL BE MADE WITH
RESPECT TO, THE NUMBER OR PRICE OF SHARES OF COMMON STOCK SUBJECT TO AN OPTION.

In the event of the proposed dissolution or liquidation of the Company, the
Board shall notify the holder of an Option at least fifteen (15) days prior to
such proposed action.  To the extent it has not been previously exercised, the
Option will terminate immediately prior to the consummation of such proposed
action.


 

In the event of a merger of the Company with or into another corporation, or the
sale of all or substantially all of the Company's assets, the Option shall be
assumed or an equivalent option shall be substituted by such successor
corporation or a parent or subsidiary of such successor corporation, unless the
Board determines, in the exercise of its sole discretion and in lieu of such
assumption or substitution, that the Optionee shall have the right to exercise
the Option as to all of the Optioned Stock, including as to Shares as to which
the Option would not otherwise be exercisable.  If the Board makes an Option
fully exercisable in lieu of assumption or substitution in the event of a merger
or sale of assets, the Board shall notify the Optionee that the Option shall be
fully exercisable for a period of thirty (30) days from the date of such notice,
and the Option will terminate upon the expiration of such period.  For the
purposes of this paragraph, the Option shall be considered assumed if, following
the merger or asset sale, the option confers the right to purchase, for each
Share of Optioned Stock subject to the Option immediately prior to the merger or
asset sale, the consideration (whether stock, cash, or other securities or
property) received in the merger or asset sale by holders of Common Stock for
each Share held on the effective date of the transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the merger or sale of assets was not solely
common stock of the successor corporation or its Parent, the Administrator may,
with the consent of the successor corporation, provide for the consideration to
be received upon the exercise of the Option, for each Share of Optioned Stock
subject to the Option, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or sale of assets.


11.           TIME OF GRANTING OPTIONS.  THE DATE OF GRANT OF AN OPTION SHALL BE
THE DATE ON WHICH THE ADMINISTRATOR MAKES THE DETERMINATION GRANTING SUCH
OPTION.  NOTICE OF THE DETERMINATION SHALL BE GIVEN TO EACH EMPLOYEE OR
CONSULTANT TO WHOM AN OPTION IS GRANTED WITHIN A REASONABLE TIME AFTER THE DATE
OF SUCH GRANT.


12.           AMENDMENT AND TERMINATION OF THE PLAN.


(A)           AMENDMENT AND TERMINATION.  THE BOARD MAY AT ANY TIME AMEND,
ALTER, SUSPEND OR TERMINATE THE PLAN.


(B)           EFFECT OF AMENDMENT OR TERMINATION.  NO AMENDMENT, ALTERATION,
SUSPENSION OR TERMINATION OF THE PLAN SHALL IMPAIR THE RIGHTS OF ANY OPTIONEE,
UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE OPTIONEE AND THE ADMINISTRATOR,
WHICH AGREEMENT MUST BE IN WRITING AND SIGNED BY THE OPTIONEE AND THE COMPANY.


13.           CONDITIONS UPON ISSUANCE OF SHARES.  SHARES SHALL NOT BE ISSUED
PURSUANT TO THE EXERCISE OF AN OPTION UNLESS THE EXERCISE OF SUCH OPTION AND THE
ISSUANCE AND DELIVERY OF SUCH SHARES PURSUANT THERETO SHALL COMPLY WITH ALL
RELEVANT PROVISIONS OF LAW, INCLUDING, WITHOUT LIMITATION, THE SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT"), THE EXCHANGE ACT, THE RULES AND
REGULATIONS PROMULGATED THEREUNDER, AND THE REQUIREMENTS OF ANY STOCK EXCHANGE
UPON WHICH THE SHARES MAY THEN BE LISTED, AND SHALL BE FURTHER SUBJECT TO THE
APPROVAL OF COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH COMPLIANCE.


 

As a condition to the exercise of an Option, the Company may require the person
exercising such Option or making such purchase to represent and warrant at the
time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned relevant provisions of law.


14.           RESERVATION OF SHARES.  THE COMPANY, DURING THE TERM OF THIS PLAN,
WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER OF SHARES AS SHALL BE
SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE PLAN.

 

Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company's counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.


TRIQUINT SEMICONDUCTOR, INC.

1998 NONSTATUTORY STOCK OPTION PLAN

STOCK OPTION AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.

 

I.              NOTICE OF STOCK OPTION GRANT

 

                [Optionee's Name and Address]

 

You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:

 

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Exercise Price per Share

 

$

 

 

 

 

Total Number of Shares Granted

 

 

 

 

 

Total Exercise Price

 

$

 

 

 

 

Type of Option:

 

Nonstatutory Stock Option

 

 

 

Term/Expiration Date:

 

 

 

Vesting Schedule:

 

Subject to Optionee's Continuous Status as an Employee or Consultant on such
dates, this Option shall vest and become exercisable in accordance with the
following schedule:

 

[25% of the Shares subject to the Option shall vest twelve months after the
Vesting Commencement Date, and 1/48th of the Shares subject to the Option shall
vest upon the last day of each month thereafter.]

 


 

Termination Period:

 

This Option may be exercised for [three months] after termination of Optionee's
Continuous Status as an Employee or Consultant.  Upon the death or disability of
the Optionee, this Option may be exercised for such longer period as provided in
the Plan.  In no event shall this Option be exercised later than the
Term/Expiration Date as provided above.

 

II.            AGREEMENT

1.             Grant of Option.  The Plan Administrator of the Company hereby
grants to the Optionee named in the Notice of Grant attached as Part I of this
Agreement (the "Optionee") an option (the "Option") to purchase the number of
Shares, as set forth in the Notice of Grant, at the exercise price per share set
forth in the Notice of Grant (the "Exercise Price"), subject to the terms and
conditions of the Plan, which is incorporated herein by reference.  Subject to
Section 12(b) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan shall prevail.

2.             Exercise of Option.

(a)           Right to Exercise.  This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.

(b)           Method of Exercise.  This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the "Exercise Notice"),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the "Exercised Shares"), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan.  The Exercise Notice shall be completed
by the Optionee and delivered to the Secretary.  The Exercise Notice shall be
accompanied by payment of the aggregate Exercise Price as to all Exercised
Shares.  This Option shall be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by such aggregate Exercise
Price.

 

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws.  Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.

3.             Method of Payment.  Payment of the aggregate Exercise Price shall
be by any of the following, or a combination thereof, at the election of the
Optionee:

(a)           cash;

(b)           check;


(c)           consideration received by the Company under a cashless exercise
plan implemented by the Company in connection with the Plan; or

(d)           surrender of other Shares which (i) in the case of Shares acquired
upon exercise of an option, have been owned by the Optionee for more than six
(6) months on the date of surrender, and (ii) have a Fair Market Value on the
date of surrender equal to the aggregate Exercise Price of the Exercised Shares.

4.             Non-Transferability of Option.  This Option may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution and may be exercised during the lifetime of Optionee only by the
Optionee.  The terms of the Plan and this Option Agreement shall be binding upon
the executors, administrators, heirs, successors and assigns of the Optionee.

5.             Term of Option.  This Option may be exercised only within the
term set out in the Notice of Grant, and may be exercised during such term only
in accordance with the Plan and the terms of this Option Agreement.

6.             Tax Consequences.  Some of the federal tax consequences relating
to this Option, as of the date of this Option, are set forth below.  THIS
SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT
TO CHANGE.  THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS
OPTION OR DISPOSING OF THE SHARES.

(a)           Exercising the Option.  The Optionee may incur regular federal
income tax liability upon exercise of an NSO.  The Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the Fair Market Value of the Exercised Shares on the
date of exercise over their aggregate Exercise Price.  If the Optionee is an
Employee or a former Employee, the Company will be required to withhold from his
or her compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

(b)           Disposition of Shares.  If the Optionee holds NSO Shares for at
least one year, any gain realized on disposition of the Shares will be treated
as long-term capital gain for federal income tax purposes.

7.             Entire Agreement; Governing Law.  The Plan is incorporated herein
by reference.  The Plan and this Option Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Optionee with respect to the subject matter hereof, and may not be modified
adversely to the Optionee's interest except by means of a writing signed by the
Company and Optionee.  This agreement is governed by the internal substantive
laws, but not the choice of law rules, of Oregon.

8.             NO GUARANTEE OF CONTINUED SERVICE.  OPTIONEE ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS AN EMPLOYEE OR CONSULTANT AT THE WILL OF THE
COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR
PURCHASING SHARES HEREUNDER).  OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE
SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE OR CONSULTANT FOR THE VESTING PERIOD, FOR ANY PERIOD,
OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE'S RIGHT OR THE COMPANY'S RIGHT
TO TERMINATE OPTIONEE'S RELATIONSHIP AS AN EMPLOYEE OR CONSULTANT AT ANY TIME,
WITH OR WITHOUT CAUSE.

 


 

By your signature and the signature of the Company's representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement.  Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option
Agreement.  Optionee hereby agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and Option Agreement.  Optionee further agrees to notify
the Company upon any change in the residence address indicated below.

 

OPTIONEE

TRIQUINT SEMICONDUCTOR, INC.

 

 

 

 

 

Signature

 

By

 

 

 

 

 

Print Name

 

Title

 

 

 

 

Residence Address

 

 

 

 

 

 

 

 

 


EXHIBIT 10.22

EXHIBIT A

TRIQUINT SEMICONDUCTOR, INC.

1998 NONSTATUTORY STOCK OPTION PLAN

EXERCISE NOTICE

 

TriQuint Semiconductor, Inc.
2300 N.E. Brookwood Parkway
Hillsboro, Oregon  97124

 

Attention: Secretary

 

1.             Exercise of Option.  Effective as of today, ____________, 20__,
the undersigned ("Purchaser") hereby elects to purchase ____________ shares (the
"Shares") of the Common Stock of TriQuint Semiconductor, Inc. (the "Company")
under and pursuant to the 1998 Nonstatutory Stock Option Plan (the "Plan") and
the Stock Option Agreement dated ____________, 20__ (the "Option Agreement"). 
The purchase price for the Shares shall be $____________, as required by the
Option Agreement.

 

2.             Delivery of Payment.  Purchaser herewith delivers to the Company
the full purchase price for the Shares.

 

3.             Representations of Purchaser.  Purchaser acknowledges that
Purchaser has received, read and understood the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.

 

4.             Rights as Stockholder.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option.  The Shares so acquired shall
be issued to the Optionee as soon as practicable after exercise of the Option. 
No adjustment will be made for a dividend or other right for which the record
date is prior to the date of issuance, except as provided in Section 10 of the
Plan.

 

5.             Tax Consultation.  Purchaser understands that Purchaser may
suffer adverse tax consequences as a result of Purchaser's purchase or
disposition of the Shares.  Purchaser represents that Purchaser has consulted
with any tax consultants Purchaser deems advisable in connection with the
purchase or disposition of the Shares and that Purchaser is not relying on the
Company for any tax advice.


6.             Entire Agreement; Governing Law.  The Plan and Option Agreement
are incorporated herein by reference.  This Agreement, the Plan and the Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof, and may not be modified adversely to the Purchaser's interest except by
means of a writing signed by the Company and Purchaser.  This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
Oregon.

 

Submitted by:

 

 

 

Accepted by:

 

 

 

 

 

 

 

PURCHASER

 

 

 

TRIQUINT SEMICONDUCTOR, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

By

 

 

 

 

 

 

 

 

 

 

 

Print Name

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Received

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 